

115 HR 3377 IH: JAWS Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3377IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mr. Farenthold introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit importation of seafood products of countries that do not prohibit the practice of shark finning, and for other purposes. 
1.Short titleThis Act may be cited as the Justice Attributed to Wounded Sharks Act or JAWS Act. 2.Prohibition on importation of seafood products of countries that do not prohibit the practice of shark finning (a)In generalNo seafood product that is the growth or product of a country described in subsection (b) may be imported into the customs territory of the United States on or after the date that is 90 days after the date of the enactment of this Act. 
(b)Country describedA country described in this subsection is a country with respect to which the President determines does not prohibit the following: (1)Shark finning in the territorial waters of the country. 
(2)The importation, sale, or possession of shark fins obtained as a result of shark finning. (c)DefinitionsIn this section: 
(1)Customs territory of the United StatesThe term customs territory of the United States has the meaning given such term in general note 2 of the Harmonized Tariff Schedule of the United States.  (2)Seafood productThe term seafood product means any article that is classified under chapter 3 of the Harmonized Tariff Schedule of the United States.  
(3)Shark finningThe term shark finning has the meaning given the term in section 9 of the Shark Finning Prohibition Act (16 U.S.C. 1822 note). 